1                                                              The Honorable Richard A. Jones
2

3

4

5
                            UNITED STATES DISTRICT COURT
6
                           WESTERN DISTRICT OF WASHINGTON
7                                    AT SEATTLE

8
     THE UNITED STATES OF AMERICA,              )   Case No.: CR18-49RAJ
9                                               )
                  Plaintiff,                    )
10                                              )   ORDER GRANTING DEFENDANT’S
           vs.                                  )   MOTION FOR APPOINTMENT OF
11                                              )   NEW COUNSEL
     ERIC HENRY WOODBERRY,                      )
12                                              )
                  Defendant                     )
13                                              )

14
           Having reviewed Defendant’s motion for appointment of new counsel, and having
15
     heard from counsel and Defendant Eric Henry Woodberry at a hearing conducted on this
16
     date, and for good cause shown as stated on the record,
17
           IT IS HEREBY ORDERED that Defendant’s Motion (Dkt. #96) is GRANTED.
18   Attorney Stephan Illa shall be terminated as counsel of record for Defendant Eric Henry
19   Woodberry upon appointment by the CJA Coordinator of successor counsel.
20         DATED this 26th day of March, 2019.

21

22                                                   A
23                                                   The Honorable Richard A. Jones
                                                     United States District Judge
24

25




      ORDER - 1
